Citation Nr: 1501554	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs Regional Office in Des Moines, Iowa.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.

On May 17, 2012, in his substantive appeal, the Veteran requested a video conference hearing.  By letter dated June 12, 2012, the VA provided notice to the Veteran that per his request, he was being placed on a waiting list for a video conference hearing.  In August 2013, in a statement, the Veteran notified VA that he was moving to Gulfport, Mississippi, and provided a new address.  In October 2013, the Veteran was sent a notice to his old address in Manly, Iowa, that he was scheduled for a hearing on December 20, 2013, at the VA Regional Office in Des Moines, Iowa.  On December 6, 2013, the Veteran was sent a reminder of the scheduled hearing to his Iowa address.  The Veteran failed to appear.

Pursuant to 38 C.F.R. § 20.700(a)(2014), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person. Id.

VA records indicate that his Manly, Iowa address is still being used for correspondence.  There is no indication the Veteran ever received notice of a scheduled video hearing or withdrew his request.  As the Veteran provided timely notice of an address change, the Board assumes the Veteran never received notice of his scheduled hearing and is entitled to an opportunity to be heard.  38 C.F.R. § 20.704.  Thus, a new video hearing with the Regional Office located near his current residence must be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should update the Veteran's address in the VA records to reflect the Veteran's current address noted in his statement dated August 19, 2013.  

2.  The AOJ should reschedule the Veteran for a video hearing at the Regional Office located nearest his current residence in Gulfport, Mississippi.

3.  Following the video hearing, the Veteran's file should be returned to the Board for adjudication of the claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


